IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-11395
                         Conference Calendar



JAMES REEDOM,

                                           Plaintiff-Appellant,

versus

BOBBY HOLMAN; BRENDA HOLMAN,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-1687-E
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Reedom appeals pro se from the district court's

dismissal without prejudice of his complaint pursuant to 28

U.S.C. § 1915(e)(2)(B) and Federal Rule of Civil Procedure 8(a).

Reedom has failed to adequately brief how the district court

erred in dismissing his complaint by failing to provide argument

and authorities in support of his claim.       See Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993)("arguments must be briefed to

be preserved"); see also Fed. R. App. P. 28(a)(9).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-11395
                                  -2-

     Reedom argues that the district court judge was biased and

should have been recused.    Other than making general and

conclusional allegations of bias, Reedom has produced nothing

that would cause a reasonable man to doubt the district court's

impartiality.     See 28 U.S.C. § 455(a); Levitt v. University of

Texas at El Paso, 847 F.2d 221, 226 (5th Cir. 1988).

     This appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    5th Cir. R.

42.2.

     DISMISSED.